Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the application filed November 1, 2019.  This application is a CIP of 15/615,647, filed June 6, 2017.  Claims 1-20 are pending.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The deficiencies should be considered exemplary and should not be considered and exhaustive list.
	Regarding claim 1, it is not clear what is meant by operation in mode 6.  The mode is not clearly defined and its effect on the DSP controller is not set forth. It is not clear what is the difference between a solar energy source and a stationary solar power supply.  It is not clear what is an on-board battery.  It is not clear how the DSP controls the various elements. It is not clear how the sensor measurements affects the mode.
	Regarding claim 2, it is not clear what is meant by operates in operation mode 4. It is not clear if the AC port is connected to the inductors or the power lines of the port.  The term connected in indefinite since the connection does not have to be a direct connection.

	Regarding claims 4-6, it is not clear how the connections are made and it is not clear how the MFPCS operates in the different modes.
	Regarding claim 7, it is not clear what are the algorithms for the claimed various modes and how they function.  It is not clear what are the mode control libraries.
	Regarding claims 8-13, it is not clear how the algorithms which are software can further comprise hardware elements.  It is not clear how the various elements interact with each other.
	Regarding claim 14, it is not clear how the various elements cooperate or are integrated with the Universal Battery interface.  It is not clear how the transformers are reconfigurable.
	Regarding claim 15, it is not clear how these additional elements are integrated with the HF transformers.    
	Regarding claim 16, it is not clear how the control table controls the switches. 
Due to the indefinite nature of the claims not prior art rejection is appropriate at this time since the invention is not clear.  Applicant is encouraged to contact the examiner to discuss the merits of the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



May 22, 2021